 



Exhibit 10.46
EQUIPMENT LEASE AGREEMENT
     THIS EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into on
March 21, 2003, by and between GK FINANCING, LLC, a California limited liability
company (“GKF”), and Northern Westchester Hospital Center, a not for profit
corporation (“Hospital”), with reference to the following facts:
R E C I T A L S
     WHEREAS, Hospital wants to lease a Leksell Stereotactic Gamma Unit, model C
with Automatic Positioning System manufactured by Elekta Instruments, Inc.,
(hereinafter referred to as the “Equipment”); and
     WHEREAS, GKF is willing to lease the Equipment which GKF has acquired from
Elekta Instruments, Inc., a Georgia corporation (hereinafter referred to as
“Elekta”), to Hospital, pursuant to the terms and conditions of this Agreement.
A G R E E M E N T
     NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Lease. Subject to and in accordance with the covenants and conditions
set forth in this Agreement, GKF hereby leases to Hospital, and Hospital hereby
leases from GKF, the Equipment. The Equipment to be leased to Hospital pursuant
to this Agreement shall include the Gamma Knife technology as specified in
Exhibit 1, including all hardware and software related thereto.
     2. LGK Agreement. Simultaneously with the execution of this Agreement,
Hospital and Elekta shall enter into that certain LGK Agreement (the “LGK
Agreement”), a copy of which is attached hereto as Exhibit 1. Hospital shall
perform, satisfy and fulfill all of its obligations arising under the LGK
Agreement when and as required thereunder. Hospital acknowledges that GKF is a
third party beneficiary of the LGK Agreement and, in that capacity, GKF shall be
entitled to enforce Hospital’s performance, satisfaction and fulfillment of its
obligations thereunder.
     3. Term of the Agreement. The initial term of this Agreement (the “Term”)
shall commence as of the date hereof and, unless earlier terminated or extended
in accordance with the provisions of this Agreement, shall continue for a period
of ten (10) years following the date of the performance of the first clinical
Gamma Knife procedure (the “First Procedure Date”) at the Site. Hospital’s
obligation to make the rental payments to GKF for the Equipment described in
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



Section 8 below shall commence as of the date of performance of the first
clinical Gamma Knife procedure (the “First Procedure Date)”.
     4. User License.
          4.1 Hospital shall apply for and obtain in a timely manner a User
License from the Nuclear Regulatory Commission and, if necessary, from the
applicable state agency authorizing it to take possession of and maintain the
Cobalt supply required in connection with the use of the Equipment during the
term of this Agreement. Hospital also shall apply for and obtain in a timely
manner all other licenses, permits, approvals, consents and authorizations which
may be required by state or local governmental or other regulatory agencies for
the development, construction and preparation of the Site, the charging of the
Equipment with its Cobalt supply, the conduct of acceptance tests with respect
to the Equipment, and the use of the Equipment during the Term, as more fully
set forth in Article 2.1 of the LGK Agreement. The effectiveness of the
agreement is subject to the prior approval of the installation of the Equipment
by the New York State Department of Health and the satisfaction by the Hospital
of all its remaining obligations to obtain approvals set forth in this
Section 4. Hospital, at its cost and expense, shall obtain all permits,
certifications, approvals or authorizations required by applicable federal,
state or local laws, rules or regulations necessary to construct and improve the
Site for the installation, use and operation of the Equipment.
     5. Delivery of Equipment; Site.
          5.1 GKF shall coordinate with Elekta and Hospital to have the
Equipment delivered to Hospital at 400 East Main Street Mt. Kisco NY (the
“Site”) on or prior to the delivery date agreed upon by Hospital and Elekta in
writing. GKF makes no representations or warranties concerning delivery of the
Equipment to the Site or the actual date thereof.
          5.2 Hospital, at its cost and expense, shall provide a safe,
convenient and properly prepared Site for the Equipment in accordance with
Elekta’s guidelines, specifications, technical instructions and site planning
criteria (which site planning criteria are attached as Exhibit B to the LGK
Agreement) (collectively the “Site Planning Criteria”). GKF has reviewed and
approved the “Site Planning Criteria” and the location of the site.
     6. Site Preparation and Installation of Equipment.
          6.1 Hospital, at its cost, expense and risk, shall prepare all plans
and specifications required to construct and improve the Site for the
installation, use and operation of the Equipment during the Term (“Hospital
Plan”, as set forth on Exhibit 6.1 of this agreement) The Hospital Plan, to the
best of GKF’s knowledge comply in all respects with the Site Planning Criteria.
With respect to the Hospital Plan, GKF makes no representations regarding the
compliance with applicable federal, state or local laws or regulations,
including building codes, or those portions of the Site Planning Criteria
relating to the load bearing capacity of the floor of the treatment room and to
radiation protection.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



          The Hospital Plan has been reviewed and approved by GKF and Elekta and
all material changes thereto shall be subject to the written approval of GKF and
Elekta. Hospital shall provide GKF and Elekta with a reasonable period of time
for the review and consideration of all material changes to the Hospital Plan
following submission thereof for approval.
          6.2 Based upon the Hospital Plan approved by GKF and Elekta, Hospital,
at its cost, expense and risk, shall prepare, construct and improve the Site as
necessary for the installation, use and operation of the Equipment during the
Term, including, without limitation, providing all temporary or permanent
shielding required for the charging of the Equipment with the Cobalt supply and
for its subsequent use, selecting and constructing a proper foundation for the
Equipment and the temporary or permanent shielding, aligning the Site for the
Equipment, and installing all electrical systems and other wiring required for
the Equipment. In connection with the construction of the Site, Hospital, at its
cost and expense, shall select, purchase and install all radiation monitoring
equipment, devices, safety circuits and radiation warning signs required at the
Site in connection with the use and operation of the Equipment, all in
accordance with applicable federal, state and local laws, rules, regulations or
custom.
          6.3 In addition to construction and improvement of the Site, Hospital,
at its cost, expense and risk, shall be responsible for the installation of the
Equipment at the Site, including the positioning of the Equipment on its
foundation at the Site in compliance with the Site Planning Criteria.
          6.4 Upon completion of construction, the Site shall (a) comply in all
material respects with the Hospital Plan and all applicable federal, state and
local laws, rules and regulations, and (b) be safe and suitable for the ongoing
use and operation of the Equipment during the Term.
          6.5 Hospital shall use its reasonable efforts to satisfy its
obligations under this Section 6 in a timely manner. Hospital shall provide
information to GKF as reasonably requested by GKF concerning site preparation,
the progress in the design of the Site, the preparation of plans and
specifications, the construction and improvement of the Site, and the
satisfaction of its other obligations under this Section 6. In all events,
Hospital shall complete all construction and improvement of the Site required
for the installation, positioning and testing of the Equipment on or prior to
the delivery date described in Section 5.1 above. If the Site is not complete as
of the delivery date described in Section 5.1 above plus a sixty (60) day grace
period (other than by reasons of force majeure as provided in Section 23.16
below) (the “late completion date”), Hospital shall reimburse GKF for its
out-of-pocket financing costs incurred with respect the Equipment at the Bank of
America prime interest rate (which rate is sometimes referred to by the Bank as
its “reference rate”) plus 2% based upon GKF’s cost of the Equipment for the
period between the late completion date and the date that the Site is completed
to the extent necessary to allow for the installation, positioning and testing
of the Equipment.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



          6.6 During the Term, Hospital, at its cost and expense, shall maintain
the Site in a good working order, condition and repair, reasonable wear and tear
excepted.
          6.7 Hospital shall be liable for, and shall indemnify GKF in the
manner described in Section 22 below from and against, all damage to the
Equipment caused by (a) defects in construction of the Site or in installation
or positioning the Equipment at the Site ; (b) defects arising out of materials
or parts provided, modified or designed by Hospital for or with respect to the
Site, except any defects rising from the Equipment ; (c) negligent or wrongful
acts or omissions by Hospital or any of its officers, directors, agents,
contractors (or their subcontractors), or employees in connection with the
construction and preparation of the Site ; and (d) negligent or wrongful
operation of the Equipment at the Site. Further, neither the review and approval
of Site plans, specifications and/or positioning plans by GKF and/or Elekta, nor
the construction of any other Site preparation, shall relieve Hospital for
liability for damages to the Equipment caused by the failure to comply with
applicable federal, state or local laws or regulations, including building
codes, or those portions of the Site Planning Criteria relating to the load
bearing capacity of the floor of the treatment room and to radiation protection.
     7. Educational Support. Hospital shall provide community education
(e.g.,seminars) to physicians concerning the Equipment and Gamma Knife
procedures and community education to physicians. Not less than ninety (90) days
prior to the First Procedure Date and the commencement of each succeeding twelve
(12) month period during the Term, GKF and Hospital shall develop a mutually
agreed upon educational budget and plan for the succeeding twelve (12) month
period of the Term. Once approved, the educational budget and plan shall be
implemented by Hospital in accordance with its terms. As funds are expended by
Hospital in accordance with the educational budget and plan, Hospital shall
submit invoices (together with documentary evidence supporting the invoices) for
its expenditures and, promptly following the receipt of such invoices, GKF shall
reimburse Hospital for * of the expenditures up to an annual maximum of *. It is
acknowledged by the parties that such expenses to be reimbursed by GKF as
provided in this Section 7 have been included in GKF’s calculation of Hospital’s
Lease Payments so as to allow GKF to recover such GKF reimbursed expenses during
the Term of this Agreement.
     8. Payment Terms
          8.1 Per Procedure Payments. As rent for the lease of the Equipment to
Hospital pursuant to this Agreement, Hospital shall pay to GKF the sum as set
forth in Exhibit 8 of this Agreement. (the “Lease Payment”). Hospital shall pay
the Lease Payment for each “Procedure” that is completed by the Hospital or its
representatives or affiliates at the Site, as defined in Section 5.1,
irrespective of whether the Procedure is performed on the Equipment or using any
other equipment or devices. As used herein, the term a “Procedure” means any
treatment using external, single fraction, conformal radiation, commonly called
stereotactic radiosurgery, that may include one or more isocenters during the
patient treatment session, delivered to any site(s) superior to the foramen
magnum. Hospital’s obligation to make Lease Payments pursuant to this Section
shall be expressly limited by Section 8.2, 8.3 and 8.4 hereof.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



               If no Procedures are performed by Hospital or any other person
utilizing the Equipment or any other equipment devices at the Hospital, Hospital
shall not owe any Lease Payment to GKF. GKF shall submit an invoice to Hospital
on the fifteenth (15th) and the last day of each calendar month (or portion
thereof) for the actual number of Procedures performed during the first and
second half of the calendar month, respectively. The Hospital shall pay invoices
received during the initial three (3) months following the First Procedure Date
within sixty (60) days after receipt of such invoices by the Hospital. For
invoices received by the Hospital following the initial three (3) months
following the First Procedure Date, the Hospital shall pay invoices within
thirty (30) days after submission by GKF to Hospital. All or any portion of an
invoice which is not paid in full within forty-five (45) days after submission
(with respect to invoices provided after the intial three (3) months following
the First Procedure Date) or seventy (75) days after submission (with respect to
invoices provided during the initial three (3) months following the First
Procedure Date) shall bear interest at the rate of the lesser of one percent
(1.0%) per month (or the maximum monthly interest rate permitted to be charged
by law between an unrelated, commercial borrower and lender, if less) until the
unpaid rent invoice together with all accrued interest thereon is paid in full.
If GKF shall at any time accept a Lease Payment from Hospital after it shall
become due, such acceptance shall not constitute or be construed as a waiver of
any or all of GKF’s rights under this Agreement, including the rights of GKF set
forth in Section 20 hereof.
               Within ten (10) days after Hospital’s receipt of written request
by GKF, GKF shall have the right to audit Hospital’s books and records
(including, without limitation, the books and records pertaining to any other
radiosurgery equipment or devices) relating solely to the Hospital’s provision
of Procedures to verify the number of Procedures that have been performed by
Hospital, and Hospital shall provide GKF with access to such books and records;
provided that any patient names or identifiers shall not be disclosed. GKF shall
not have access to nor shall it directly or indirectly access any “ Patient
Health Information” as such terms are defined by HIPAA. GKF agrees that it shall
execute such documents and agreements as may be reasonably required by Hospital
to assure compliance with HIPAA.
               In the event a Procedure is not completed due to a technical
problem with the Equipment, the Hospital will not be charged a Lease Payment for
such Procedure.
          8.2 Adjustment to Lease Payment Due to Increase/Decrease in the
Reimbursement Rate.
               (a) If the “Reimbursement Rate” in effect on any “Reset Date” is
* less than the “Base Rate” (as such quoted terms are defined in Section 8.2(e)
below), Hospital shall inform GKF in writing within ninety (90) days after the
applicable Reset Date and shall provide GKF with the information used in
calculating such Reimbursement Rate. Within thirty (30) days after GKF’s receipt
of such notice, the parties shall meet to renegotiate in good faith the Lease
Payments payable by Hospital under this Agreement.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



                    In determining the renegotiated Lease Payment, any reduction
or increase thereto may or may not be (and is not required to be) in proportion
to the reduction to the Reimbursement Rate. Furthermore, any reduction to the
Lease Payment will be calculated to provide Hospital with “Operating Income” (as
defined below) at a break even level as a result of such reduction (i.e., any
reduction shall not exceed the amount required to achieve such “Break Even
Level”. The term “Break Even Level” is defined herein as zero dollars ($0) in
Operating Income (as defined in Section 8.2(e) hereof) arising from the
operation of the Equipment; provided that no Lease Payment reduction shall be
imposed that would result in negative Operating Income to GKF in accordance with
subsection 8.2(e) below. If the Lease Payment proposed by Hospital would result
in negative Operating Income to GKF, then (i) Hospital shall have the recourse
to arbitration as provided in Section 8.2(c) below, and (ii) this Agreement
shall remain unchanged and in full force and effect until outcome of
arbitration, if any.
               (b) Each of GKF and Hospital shall permit the other party and its
representatives to inspect its books and records pertaining to the Equipment in
order to verify such Operating Income. All HIPAA regulations will be applied in
the inspection of Hospital’s books and GKF agrees that it shall execute such
documents and agreement as may be reasonably required by Hospital to assure
compliance with HIPAA.
               (c ) If the Hospital and GKF are unable to reach an agreement on
the new Lease Payment rate, then GKF and Hospital shall within ten (10) days of
their failure to reach an agreement in accordance with the last sentence of
Section 8.2(a), then GKF and Hospital shall each appoint an arbitrator within
ten (10) days of their failure to reach an agreement in accordance with the time
frames set forth in Section 8.2(a). Such arbitrators shall appoint a third
arbitrator within ten (10) days after their appointment. The arbitrators shall
have not less than ten (10) years experience in medical equipment financing, be
in good standing with the American Arbitration Association or other comparable
organization, and have no prior relationship, attorney/client or otherwise, with
any of the parties. The parties shall present all necessary information
concerning the dispute to the arbitrators within thirty (30) days following the
arbitrator’s appointment. Such arbitrators shall review the information
presented by both parties and shall render a decision within thirty (30) days of
his of her appointment. The arbitrator’s decision, which shall be made by
majority or unanimously, shall be based on a determination of an equitable
apportioning of the economic losses resulting to the Hospital as a result of the
decrease in the Reimbursement Rate among the Hospital and GKF, and taking into
account the capital investment made by the parties. The arbitrators’ decision
shall be binding upon the parties and non-appealable. The fees and expenses of
the arbitrator shall be shared equally between the parties. The foregoing
arbitration procedure shall apply only to disagreements arising from this
Section 8.2 and not to any other disputes or disagreements arising from this
Agreement.
               (d) If the parties mutually agree on a renegotiated Lease Payment
or if a renegotiated Lease Payment is determined by the arbitrator as set forth
above, then such renegotiated Lease Payment shall become effective on the date
that is three (3) months following the applicable Reset Date, and Exhibit 8.2
hereto shall be deemed automatically amended as of such date.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



               (e) As used in this Section 8.2, (i) the “Reimbursement Rate”
means the average aggregate technical component reimbursement for Gamma Knife
Procedures received by Hospital from all payor sources in effect as of any Reset
Date; (ii) the “Base Rate” means the average aggregate technical component
reimbursement for Gamma Knife Procedures received by Hospital from all payor
sources in effect on the date which is one (1) year after the First Procedure
Date; provided that, if the Lease Payment is renegotiated by the parties at any
time or from time-to-time pursuant to this Section 8.2, then, immediately
following the implementation of the renegotiated Lease Payment, the Base Rate
shall become the Reimbursement Rate in effect as of the Reset Date that
immediately precedes the implementation of such renegotiated Lease Payment;
(iii) the “Reset Date” means the date which is two (2) years after the First
Procedure Date of this Agreement and each annual anniversary date thereafter and
(iv) “Operating Income” with respect to either party, means the revenues
generated by such party from the Equipment less such party’s corresponding
direct operating expenses related to the Equipment, including, without
limitation, applicable interest and depreciation expenses on the Equipment and
Site improvements, but excluding physician professional fees and direct or
indirect administrative overhead expenses.
               (f) If the Lease Payment is reduced at any time or from
time-to-time pursuant to this Section 8.2, and thereafter, the Reimbursement
Rate in effect on any Reset Date increases by * or more over the then-effective
Base Rate, then, for each such increase, the Lease Payment shall also be
increased in proportion to the percentage increase in the Reimbursement Rate;
provided that in no event shall the increased Lease Payment exceed the Lease
Payment in effect on the First Procedure Date.
          8.3 New Technology. Except for Section 8.3(d) below, this Section 8.3
shall only become applicable (i) on or after the date that is * after the First
Procedure Date (the “* Year Date”), and (ii) if the average number of Procedures
actually performed using the Equipment during the twelve (12) month period
immediately preceding the * Year Date was not less than * Procedures
(collectively, the “New Technology Preconditions”). If both of the New
Technology Preconditions have been satisfied, the following provisions shall
apply:
               (a) If at any time on or after the * Year Date, “New Technology”
becomes commercially available to perform Procedures which Hospital desires to
purchase or lease, Hospital shall, promptly provide written notice thereof to
GKF (the “New Technology Notice”). As used herein, “New Technology” shall mean a
treatment modality for providing Procedures which uses medical technology not
commercially available as of the First Procedure Date, but which subsequently
becomes commercially available.
               (b) If, within ninety (90) days following GKF’s receipt of the
New Technology Notice, the parties are unable to agree in good faith on the
lease payment or sale price or other material terms for the New Technology,
Hospital may lease or purchase the New Technology from any other person or
entity; provided that, prior to entering into any lease or purchase agreement
with another person or entity for the New Technology, Hospital shall first
provide written notice to GKF setting forth the equipment to be used, the amount
to be paid, the payment of and (if applicable) the term of such proposal
transaction (the “Option Notice”). GKF shall have thirty (30) days following its
receipt of the Option Notice (the “Option Period”) within which to agree or
decline to lease or sell the New Technology to Hospital on the same terms as
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



stated in the Option Notice. If GKF agrees to lease or sell the New Technology
to Hospital on the same terms as stated in the Option Notice, GKF shall provide
written notice of the same to Hospital, and the parties shall promptly enter
into a lease or sale of the New Technology on such terms as stated in the Option
Notice. If GKF declines to lease or sell the New Technology to Hospital on the
terms as stated on the Option Notice, GKF shall provide written notice of, same
to Hospital (or, if GKF fails to provide such written notice, GKF shall be
deemed to have declined to lease or sell such New Technology) and Hospital shall
have one hundred twenty days (120) days following its receipt of GKF’s notice of
declination (the “Post-Option Period”) within which to enter into a lease or
purchase of the New Technology in accordance with the terms of the Option
Notice. Hospital shall provide GKF with a certification of its officer promptly
following the full execution of such lease or purchase agreement which
certification shall set forth that Hospital has entered into a lease or purchase
agreement for the New Technology which lease or purchase agreement contains the
terms set forth in the Option Notice, as well as any and all additional terms
not noted in the Option Notice and contains no additional substantive terms not
stated in the Option Notice. If Hospital does not enter into a lease or purchase
agreement for the New Technology containing the terms substantially similar to
the terms set forth in the Option Notice within the Post-Option Period, or if
any of the terms set forth in the Option Notice are supplemented, deleted,
changed or otherwise modified in any way, the process of requiring a new Option
Notice, Option Period and Post-Option Period shall be repeated in accordance
with the terms set forth in this Section 8.3(b)
               (c) From and after the date on which the Hospital first uses the
New Technology, Hospital will not be obligated to pay Lease Payments to GKF for
Procedures that are performed on the New Technology. In consideration for the
foregoing concession made by GKF, Hospital agrees to guarantee a minimum payment
(the “Minimum New Technology Payment”) to GKF for each 365-day period during the
Term of this Agreement commencing from and after the date on which the first
procedure is performed on the New Technology, the New Technology order date
(each such 365-day period is referred to as a “New Technology Payment Period”).
The Minimum New Technology Payment shall be equal to the Lease Payment then in
effect multiplied by *. Thus, for each New Technology Payment Period, GKF shall
be entitled to the greater of: (a) the Lease Payment then in effect, multiplied
by the number of Procedures that are performed using the Equipment and any other
equipment or devices (other than the New Technology) during such New Technology
Payment Period, or (b) the Minimum New Technology Payment (the “New Technology
Lease Payment”). The foregoing shall apply irrespective of whether * Procedures
are actually performed using the Equipment during the New Technology Payment
Period, and/or whether the New Technology is acquired by Hospital through
purchase or lease (from GKF or any other entity). To the extent applicable,
within thirty (30) days following the close of each New Technology Payment
Period, Hospital shall pay to GKF the shortfall between the Lease Payments made
to GKF during such New Technology Payment Period and the Minimum New Technology
Payment.
               (d) Nothing set forth in this Section 8.3 shall be deemed or
construed to prohibit the purchase or lease by Hospital of any New Technology at
any time prior to or after the Five Year Date or otherwise require the Hospital
to comply with Section 8.3 (a) or (b). Subject to Section 8.4(b) below, if
Hospital purchases or leases any New Technology without first having satisfied
all of the New Technology Preconditions, then, Hospital’s obligation set forth
in Section 8.1 above to pay Lease Payments for all Procedures, irrespective of
whether the
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



Procedure is performed on the Equipment or using any other equipment or devices,
including, without limitation, the New Technology, shall remain in full force
and effect until the expiration or termination of this Agreement.
     8.4 Obsolescence.
               (a) If at any time on or after the * Year Date, should the
Equipment at any time be deemed to be obsolete (as determined in accordance with
Section 8.4(d) below), the Hospital shall only be required to pay GKF the
greater of the following : (i) the then current Lease Payment (as may be
modified on each Reset Date as set forth in Section 8.2) for each Procedure
performed on the Equipment, or (ii) an amount, on an annual basis, equal to *
multiplied by the then effective Lease Payment ( as may be modified on each
Reset Date as set forth in Section 8.2). Payments owed under clause (ii) of the
immediately prior sentence shall be paid by the Hospital within thirty (30) days
following each annual anniversary of the date on which the first Procedure is
performed on new equipment after it was determined that the Equipment is
obsolete.
                    Notwithstanding the foregoing, in the event the Equipment is
deemed to be obsolete hereunder, if GKF and the Hospital enter into an agreement
whereby GKF provides Alternative Equipment to the Hospital, then from and after
the date on which the Hospital first uses the Alternative Equipment provided by
GKF, the Hospital’s payment obligation shall be limited to the Hospital’s
obligation to pay GKF an equal amount to (i) the then effective Lease Payment
(as may be modified on each Reset Date as set forth in Section 8.2) for those
Procedures performed using the Equipment plus (ii) the payments required to be
made for the use of the Alternative Equipment in accordance with the agreement
governing such Alternative Equipment between the Hospital and GKF.
               (b) Notwithstanding the foregoing, if the Equipment becomes
obsolete on or after the * Year Date, and Hospital has already purchased or
leased (or subsequently purchases or leases) New Technology, the Obsolescence
Lease Payment shall supersede Hospital’s obligation to pay Lease Payments for
all Procedures (whether performed on the Equipment or on any other equipment or
devices, including, without limitation, the New Technology).
               (c) If at any time on or after the * Year Date, the Equipment
becomes obsolete as determined above, GKF shall have the option in its sole
discretion to terminate this Agreement by giving a written notice thereof to
Hospital not less than ninety (90) days prior to the effective date of the
termination designated in GKF’s written notice. In the event GKF elects to
terminate the Agreement based on such obsolescence, GKF will be responsible at
its sole cost and expense for removing the Equipment and transporting it from
the Hospital.
               (d) A determination as to whether the Equipment is obsolete may
be requested in writing by Hospital at any time on or after the * Year Date and
not more than once during any twelve-month period commencing from the * Year
Date. The Equipment shall be deemed to be obsolete if it is determined that
another piece of equipment (but not a combination of different types of
equipment) is more medically appropriate to use than the Equipment to perform
Procedures to treat * or greater of the following indications : *. If GKF does
not agree
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



that the Equipment is obsolete, it shall, within ten (10) days following its
receipt of such request, notify the other party in writing of the same. Within
(10) ten days thereafter, each party shall designate a practicing neurosurgeon
or radiation oncologist who shall have not less than ten (10) years experience
in the performance of radiosurgical procedures using various radiosurgical
devices, including the Gamma Knife. Within ten (10) days of such designation,
each such designee shall mutually agree upon and designate a third neurosurgeon
or radiation oncologist having the same qualifications as described above and
who shall have no relationship or medical staff privileges with either Hospital,
GKF or any of GKF’s members. The three designated physicians shall have thirty
(30) days within which to determine whether the Equipment is obsolete based on
the standard set forth above in this subsection (d). Any determination of
obsolescence must state in writing that the Equipment is obsolete reciting the
standard set forth above in this subsection (d), and must be signed by each
designee. The determination of two of the three designated physicians shall be
required to determine whether the Equipment is obsolete. Each party shall pay
their own costs or expenses incurred in connection with any determination under
this Section 8.4(d).
     9. Use of the Equipment.
          9.1 The Equipment shall be used by Hospital only at the Site and shall
not be removed therefrom. Hospital shall use the Equipment only in the regular
and ordinary course of Hospital’s business operations and only within the
capacity of the Equipment as determined by Elekta’s specifications. Hospital
shall not use nor permit the Equipment to be used in any manner nor for any
purpose which, in the reasonable opinion of Elekta or GKF, the Equipment is not
designed or reasonably suitable.
          9.2 This is an agreement of lease only. Nothing herein shall be
construed as conveying to Hospital any right, title or interest in or to the
Equipment, except for the express leasehold interest granted to Hospital for the
Term. All Equipment shall remain personal property (even though said Equipment
may hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in GKF.
          9.3 During the Term, upon the request of GKF, Hospital shall promptly
affix to the Equipment in a prominent place, or as otherwise directed by GKF,
labels, plates, insignia, lettering or other markings supplied by GKF indicating
GKF’s ownership of the Equipment, and shall keep the same affixed for the entire
Term. Hospital hereby authorizes GKF to cause this Lease or any statement or
other instrument showing the interest of GKF in the Equipment to be filed or
recorded, or refiled or re-recorded, with all governmental agencies considered
appropriate by GKF, at Hospital’s cost and expense. Hospital also shall promptly
execute and deliver, or cause to be executed and delivered, to GKF any statement
or instrument requested by GKF for the purpose of evidencing GKF’s interest in
the Equipment, including financing statements and waivers with respect to rights
in the Equipment from any owners or mortgagees of any real estate where the
Equipment may be located.
          9.4 At Hospital’s cost and expense, Hospital shall (a) protect and
defend GKF’s ownership of and title to the Equipment from and against all
persons claiming against or
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



through Hospital, (b) at all times keep the Equipment free from any and all
liens, encumbrances, attachments, levies, executions, burdens, charges or legal
processes imposed against Hospital, (c) give GKF immediate written notice of any
matter described in clause (b), and (d) in the manner described in Section 22
below indemnify GKF harmless from and against any loss, cost or expense
(including reasonable attorneys’ fees) with respect to any of the foregoing.
     10. Additional Covenants of Hospital. In addition to the other covenants of
Hospital contained in this Agreement, Hospital shall, at its cost and expense:
          10.1 Provide properly trained professional, technical and support
personnel and supplies required for the proper performance of Gamma Knife
procedures utilizing the Equipment. In this regard, Hospital shall maintain a
minimum of one (1) Gamma Knife trained team comprised of one (1) neurosurgeon,
one (1) radiation oncologist and one (1) physicist. Hospital will use its
reasonable efforts to maintain two teams. In the event the Hospital experiences
the loss of physician teams on staff, Hospital will utilize Locum Tenens or
temporary physicians (in the same specialty as the replaced physicians) to be
trained to operate the Equipment and cover in the interim period. In the
Hospital shall be provided with six (6) Elekta Gamma Knife training slots for
the training of its two Gamma Knife teams. All travel and entertainment expenses
related to training are the responsibility of the Hospital. The Gamma Knife
shall be available for use by all credentialed neurosurgeons and radiation
oncologists. GKF will provide assistance with additional physicians training on
the Equipment as mutually agreed upon by Hospital and GKF.
          10.2 Direct, supervise and administer the provision of all services
relating to the performance of Procedures utilizing the Equipment in accordance
with all applicable laws, rules and regulations.
          10.3 Keep and maintain the Equipment and the Site fully protected,
secure and free from unauthorized access or use by any person.
     11. Additional Covenants of GKF. In addition to the other covenants of GKF
contained in this Agreement, GKF, at its cost and expense, shall:
          11.1 Use its best efforts to require Elekta to meets its contractual
obligations to GKF and Hospital upon delivery of the Equipment and put the
Equipment, as soon as reasonably possible, into good, safe and serviceable
condition and fit for its intended use in accordance with the manufacturer’s
specifications, guidelines and field modification instructions.
          11.2 Cause Hospital to enjoy the use of the Equipment, free of the
rights of any other persons except for those rights reserved by GKF or granted
to Elekta under the LGK Agreement.
          11.3 Restrictive Convenant
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



               (a) During the initial three (3) year period following the First
Procedure Date, none of GKF or American Shared Radiosurgery Services (“ASRS”)
shall directly or indirectly, within Westchester County lease, sell and/or
otherwise own any interest in any Gamma Knife system, whether directly or as a
shareholder, partner, equity holder, manager or otherwise
               (b) GKF and ASRS acknowledge that: (i) the terms contained in
this Section are necessary for the commercially reasonable and proper protection
of the Hospital’s interests including without limitation, the Hospital’s
substantial investment in the construction and improvement of the Site to
accommodate the installation of the Equipment; (ii) each and every covenant and
restriction contained in this Section is reasonable in respect of such matter,
length of time and geographical area; and (iii) the Hospital is relying on the
representations of the parties contained in this Section that they shall abide
by and be bound by each of the aforesaid covenants and restrictions.
               (c) If any court or tribunal of competent jurisdiction determines
that the duration, geographical limit or any other aspect of the provisions of
this Section is unenforceable in accordance with its terms in a particular
jurisdiction, the provisions of this Section shall not terminate, but shall be
deemed amended to the extent required to render them valid and enforceable in
such jurisdiction and such court or tribunal is hereby authorized and directed
to amend this Agreement only to the extent that such court or tribunal
determines such an amendment is necessary to make it valid and enforceable in
said jurisdiction.
               (d) Each of GKF and ASRS further agree that damages at law would
be an insufficient remedy for the Hospital in the event that any of them violate
the provisions of this Section, and that the Hospital shall be entitled to,
among other remedies, make an application to a court of competent jurisdiction
to obtain injunctive relief. Nothing contained herein shall be construed as
prohibiting the Hospital from pursuing any other remedies available to the
Hospital for a breach or threatened breach of the provisions of this Section,
including the recovery of damages from any of GKF and/or ASRS.
               (e) The unsuccessful party in judicial proceedings to enforce its
rights under this Section shall reimburse the successful party for the
reasonable legal fees, costs and disbursements which it incurs as a result of
such proceedings.
               (f) The restrictive covenants contained in this Section shall
automatically terminate and be of no further force and effect upon the
termination of this Agreement for any reason.
     12. Maintenance of Equipment; Damage or Destruction of Equipment.
          12.1 During the Term and except as otherwise provided in this
Agreement, GKF, at its cost and expense, shall (a) maintain the Equipment in
good operating condition and repair, reasonable wear and tear excepted, and
(b) maintain in full force and effect a Service
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



Agreement with Elekta and any other service or other agreements required to
fulfill GKF’s obligation to repair and maintain the Equipment under this
Section 12. Hospital shall promptly notify GKF in the event of any damage or
destruction to the Equipment or of any required maintenance or repairs to the
Equipment, regardless of whether such repairs or maintenance are covered or not
covered by the Service Agreement. GKF shall pursue all remedies available to it
under the Service Agreement and under any warranties made by Elekta with respect
to the Equipment so that the Equipment will be free from defects in design,
materials and workmanship and will conform to Elekta’s technical specifications
concerning the Equipment.
          12.2 GKF and Elekta shall have the right to access the Equipment for
the purpose of inspection and the performance of repairs at all reasonable
times, upon reasonable advance notice and with a minimum of interference or
disruptions to Hospital’s regular business operations. GKF will comply with
HIPPA patient privacy regulations.
          12.3 Hospital shall be liable for, and in the manner described in
Section 22 below shall indemnify GKF from and against, any damage to or
destruction of the Equipment caused by the misuse, improper use or wrongful or
negligent acts or omissions of Hospital’s officers, employees, agents,
contractors and physicians. In the event the Equipment is damaged as a result of
the misuse, improper use, or other wrongful or negligent acts or omissions of
Hospital’s officers, employees, agents, contractors and physicians, to the
extent such damage is not covered by the Service Agreement or any warranties or
insurance, GKF may service or repair the Equipment as needed and the cost
thereof shall be paid by Hospital to GKF promptly upon written request together
with interest thereon at the rate of one (1.0%) per month (or the maximum
monthly interest rate permitted to be charged by law between an unrelated,
commercial borrower and lender, if less) and reasonable attorneys’ fees and
costs incurred by GKF in collecting such amount from Hospital. Any work so
performed by GKF shall not deprive GKF of any of its rights, remedies or actions
against Hospital for such damages.
          12.4 If the Equipment is rendered unusable as a result of any physical
damage to or destruction of the Equipment, Hospital shall give GKF written
notice thereof. GKF shall determine, within thirty (30) days after it is given
written notice of such damage or destruction, whether the Equipment can be
repaired. In the event GKF determines that the Equipment cannot be repaired (a)
GKF, at its cost and expense, shall replace the Equipment as soon as reasonably
possible taking into account the availability of replacement equipment from
Elekta, Elekta’s other then existing orders for equipment, and the then existing
limitations on Elekta’s manufacturing capabilities, and (b) this Agreement shall
continue in full force and effect as though such damage or destruction had not
occurred. In the event GKF determines that the Equipment can be repaired, GKF
shall cause the Equipment to be repaired as soon as reasonably possible
thereafter. Hospital shall fully cooperate with GKF to effect the replacement of
the Equipment or the repair of the Equipment (including, without limitation,
providing full access to the Site) following the damage or destruction thereof.
In the event the Hospital is unable to use the equipment after providing written
notice to GKF as set forth in this section, the Hospital shall
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



not be obligated to pay any Lease Payment to GKF for Procedures not provided on
the Equipment until GKF has remedied the problems set forth in the written
notice.
     13. Alterations and Upgrades to Equipment.
          13.1 Hospital shall not make any modifications, alterations or
additions to the Equipment (other than normal operating accessories or controls)
without the prior written consent of GKF. Hospital shall not, and shall not
permit any person other than representatives of Elekta or any other person
authorized by GKF to, effect any inspection, adjustment, preventative or
remedial maintenance, or repair to the Equipment without the prior written
consent of GKF. All modifications, alterations, additions, accessories or
operating controls incorporated in or affixed to the Equipment (herein
collectively called “additions” and included in the definition of “Equipment”)
shall become the property of the GKF upon termination of this Agreement.
          13.2 The necessity and financial responsibility for modifications,
additions or upgrades to the Equipment, including the reloading of the Cobalt-60
source, shall be mutually agreed upon by GKF and Hospital. In the event GKF and
Hospital agree to reload the Cobalt-60 source (i.e., in approximately the
seventh (7th) year of the Term), and GKF pays the costs associated therewith,
notwithstanding any provisions to the contrary herein, the initial Term shall be
automatically extended for a period of * years. It is the intent of the parties
that GKF shall be responsible for Equipment related costs and expenses and that
Hospital shall be responsible for Site related costs and expenses for
modifications, additions or upgrades to the Equipment, including the reloading
of the Cobalt-60 source that are mutually agreed upon by GKF and Hospital. GKF
shall be responsible for upgrading the Gamma Knife to its most current version
or at least to within one release of the current version. In the event Equipment
is upgraded, Hospital and GKF will mutually agree to extend the term of contract
and/or increase the fee per procedure rate to offset the additional expense to
GKF.
     14. Financing of Equipment by GKF. GKF, in its sole discretion, may finance
the Equipment. Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing instrument.
If GKF finances the Equipment through an installment loan, GKF shall be required
to provide the Equipment as collateral for the loan. If GKF finances the
Equipment through a capitalized lease, title shall vest with the lessor until
such time as GKF exercises its buy-out option under the lease, if any. If
required by the lender, lessor or other financing entity (the “Lender”), GKF may
assign its interest under this Agreement as security for the financing.
Hospital’s interest under this Agreement shall be subject to the interests of
the Lender.
     15. Equipment Operational Costs. Except as otherwise expressly provided in
this Agreement, Hospital shall be responsible and liable for all costs and
expenses incurred, directly or indirectly, in connection with the operation and
use of the Equipment during the Term, including, without limitation, the costs
and expenses required to provide trained physicians, professionals, and
technical and support personnel, supplies and other items required to properly
operate the Equipment and perform Gamma Knife procedures.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



     16. Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
Hospital before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against GKF or Hospital; provided,
however, Hospital shall not be required to pay any federal, state or local
income, franchise, corporation or excise taxes imposed upon GKF’s net income
realized from the lease of the Equipment. In case of a failure by Hospital to
pay any taxes, assessments, licenses or other charges when and as required under
this Section, GKF may pay all or any part of such taxes, in which event the
amount paid by GKF shall be promptly payable by Hospital to GKF upon written
request together with interest thereon at the rate of at the rate of one percent
(1.0%) per month (or the maximum monthly interest rate permitted to be charged
by law between an unrelated, commercial borrower and lender, if less) and
reasonable attorneys’ fees and costs incurred by GKF in collecting such amount
from Hospital.
     17. No Warranties by GKF. Hospital warrants that as of the First Procedure
Date, it shall have (a) thoroughly inspected the Equipment, (b) determined that
the Equipment is consistent with the size, design, capacity and manufacture
selected by it, and (c) satisfied itself that to the best of its knowledge the
Equipment is suitable for Hospital’s intended purposes and is good working
order, condition and repair. GKF SUPPLIES THE EQUIPMENT UNDER THIS AGREEMENT IN
ITS “AS IS” CONDITION. GKF, NOT BEING THE MANUFACTURER OF THE EQUIPMENT OR THE
MANUFACTURER’S AGENT, MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR
IMPLIED, AS TO THE EQUIPMENT’S MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR USE, DESIGN, CONDITION, DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS
TO PATENT INFRINGEMENT OR THE LIKE. As between GKF and Hospital, Hospital shall
bear all risks with respect to the foregoing warranties. GKF shall not be liable
for any direct, indirect and consequential losses or damages suffered by
Hospital or by any other person, and Hospital expressly waives any right to hold
GKF liable hereunder for, any claims, demands and liabilities arising out of or
in connection with the design, manufacture, possession or operation of the
Equipment, including injury to persons or property resulting from the failure
of, defective or faulty design, operation, condition, suitability or use of the
Equipment. All warranty or other similar claims with respect to the Equipment
shall be made by Hospital solely and exclusively against persons other than GKF,
including Elekta or any other manufacturers or suppliers. In this regard and
with prior written approval of GKF, Hospital may, in GKF’s name, but at
Hospital’s sole cost and expense, enforce all warranties, agreements or
representations, if any, which may have been made by Elekta or manufacturers,
suppliers or other third parties regarding the Equipment to GKF or Hospital. GKF
shall not be responsible for the delivery, installation or operation of the
Equipment or for any delay or inadequacy of any or all of the foregoing. GKF
will enforce any warranties provided to it by Elekta.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



     18. Termination for Economic Justification. If, following the initial
twenty four (24) months after the First Procedure Date and following each
subsequent 12 month period thereafter during the Term, based upon the
utilization of the Equipment within a reasonable period of time after GKF’s
written request, Hospital does not provide GKF with a reasonable economic
justification to continue this Agreement and the provision of Gamma Knife
services at the Hospital, then and in that event, GKF shall have the option to
terminate this Agreement by giving a written notice thereof to Hospital not less
than ninety (90) days prior to the effective date of the termination designated
in GKF’s written notice. In the event GKF exercises this Economic Justification
clause or terminates the Agreement for any reason other than that the Hospital
is in breach of the Agreement, GKF will be responsible at its sole cost and
expense for removing the Equipment and transporting it from the Hospital.
     19. Options to Extend Agreement. As of the end of the Term, Hospital shall
have the option either to:
          19.1 Extend the Term of this Agreement for a specified period of time
and upon such other terms and conditions as may be agreed upon by GKF and
Hospital: or shall automatically terminate unless extended by the Hospital in
writing.
          19.2 At the end of the Term, the Hospital shall have the option to
extend the Term of the Agreement for a specified period of time and upon such
other terms and conditions as may be agreed upon by GKF and the Hospital. Should
the Hospital not exercise such option, this Agreement shall automatically
terminate. The Hospital shall exercise such option by giving an irrevocable
written notice thereof to GKF at least nine (9) months prior to the expiration
of the initial term. Any such notice shall be sufficient if it states in
substance that Hospital elects to exercise its option and GKF and Hospital can
agree upon the terms of the extension. If Hospital fails to exercise the option
granted herein at least nine (9) months prior to the expiration of the initial
Term, the option shall lapse and this Agreement shall expire as of the end of
the initial Term. Further, if Hospital exercises the option set forth in the
first sentence of this Section 19 and the parties are unable to mutually agree
upon the length of the extension of the Term or any other terms or conditions
applicable to such extension prior to the expiration of the Term, this Agreement
shall expire as of the end of the initial Term. At the end of the term, this
Agreement shall automatically terminate unless it is extended upon the written
agreement of GKF and Hospital.
     20. Events of Default by Hospital and Remedies.
          20.1 The occurrence of any one of the following shall constitute an
event of default under this Agreement (an “Event of Default”):
               20.1.1 Hospital fails to pay any rent payment when due pursuant
to Paragraph 8 above and such failure continues for a period of thirty (30) days
after written notice thereof is given by GKF or its assignee to Hospital;
however, if Hospital cures the rent payment default within the applicable thirty
(30) day period, such default shall not constitute an Event of Default.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



               20.1.2 Hospital attempts to remove, sell, transfer, encumber,
assign, sublet or part with possession of the Equipment or any items thereof,
except as expressly permitted herein.
               20.1.3 Hospital fails to observe or perform any of its material
covenants, duties or obligations arising under this Agreement or the LGK
Agreement and such failure continues for a period of thirty (30) days after
written notice thereof by GKF to Hospital; however, if Hospital cures the
default within the applicable thirty (30) day period or if the default
reasonably requires more than thirty (30) days to cure, Hospital commences to
cure the default during the initial thirty (30) day period and Hospital
diligently completes the cure as soon as reasonably possible following the end
of the thirty (30) day period, such default shall not constitute an Event of
Default.
               20.1.4 Hospital ceases doing business as a going concern, makes
an assignment for the benefit of creditors, admits in writing its inability to
pay its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.
               20.1.5 Within sixty (60) days after the commencement of any
proceedings against Hospital seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without Hospital’s consent or
acquiescence of any trustee, receiver or liquidator of it or of all or any
substantial part of its assets and properties, such appointment shall not be
vacated.
               20.1.6 Hospital is suspended or terminated from participation in
the Medicare program.
          20.2 Upon the occurrence of an Event of Default with respect to
Hospital, GKF may at its option do any or all of the following:
               20.2.1 By written notice to Hospital, immediately terminate this
Agreement as to the Equipment, wherever situated. As a result of the
termination, GKF may enter upon the Site and remove the Equipment without
liability of any kind or nature for so doing or GKF may demand that Hospital
remove and return the Equipment to GKF, all at Hospital’s sole cost and expense.
               20.2.2 Recover from Hospital as liquidated damages for the loss
of the bargain represented by this Agreement and not as a penalty an amount
equal to the present value
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



of the unpaid estimated future rent payments to be made by Hospital to GKF
through the end of the Term discounted at the annual rate of nine percent (9%),
which liquidated damages shall become immediately due and payable.
Notwithstanding the foregoing, if the Event of Default occurs at any time after
the fifth (5th) anniversary of the First Procedure Date, then, the liquidated
damages shall be an amount equal to the present value of the unpaid estimated
future rent payments to be made by Hospital to GKF for a two (2) year period
commencing from and after the date on which the subject Event of Default
occurred, or through the end of the Term, whichever time period is less, the sum
of which payments shall be discounted at the annual rate of nine percent (9%)
and shall be immediately due and payable in full. The unpaid estimated future
lease payments shall be based on the prior twelve (12) months rent payments made
by Hospital to GKF hereunder with an annual five (5%) percent increase thereof
through the end of the Term or the two (2) year measuring period, as the case
may be. Hospital and GKF acknowledge that the liquidated damages formula set
forth in this Section 20.2.2 constitutes a reasonable method to calculate GKF’s
damages resulting from an Event of Default under the circumstances existing as
of the date of this Agreement. The liquidated damages remedy available under
this Section 20.2.2 shall apply if and only to the extent an Event of Default
has occurred under Sections 20.1.1 and/or 20.1.2 above.
               20.2.3 Sell, dispose of, hold, use or lease the Equipment, as GKF
in its sole and absolute discretion may determine (and GKF shall not be
obligated to give preference to the sale, lease or other disposition of the
Equipment over the sale, lease or other disposition of similar Equipment owned
or leased by GKF).
               20.2.4 Exercise any other right or remedy which may be available
to GKF under the Uniform Commercial Code or any other applicable law or proceed
by appropriate court action, without affecting GKF’s title or right to
possession of the Equipment, to enforce the terms hereof or to recover damages
for the breach hereof or to cancel this Agreement as to the Equipment.
               20.2.5 In addition to the foregoing remedies, Hospital shall be
liable to GKF for all reasonable attorneys fees, costs and expenses incurred by
GKF as a result of the Event of Default or the exercise of GKF’s remedies.
     20.3 Upon termination of this Agreement or the exercise of any other rights
or remedies under this Agreement or available under applicable law following an
Event of Default, Hospital shall, without further request or demand, pay to GKF
all accrued and unpaid rent payments and other sums owing under this Agreement.
In the event that Hospital shall pay the liquidated damages referred to in
Section 20.2.2 above to GKF, GKF shall pay to Hospital promptly after receipt
thereof all rentals or proceeds received from the reletting or sale of the
Equipment during the balance of the initial Term (after deduction of all costs
and expenses, including reasonable attorneys fees and costs, incurred by GKF as
a result of the Event of Default), said amount never to exceed the amount of the
liquidated damages paid by Hospital. However, Hospital acknowledges that GKF
shall have no obligation to sell the Equipment.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



Hospital shall in any event remain fully liable for all damages as may be
provided by law and for all costs and expenses incurred by GKF on account of
such default, including but not limited to, all court costs and reasonable
attorneys’ fees. The rights and remedies afforded GKF under this Agreement shall
be deemed cumulative and not exclusive, and shall be in addition to any other
rights or remedies to GKF provided by law or in equity.
     21. Insurance.
          21.1 During the Term, GKF shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment. The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment. Hospital shall be
named as an additional insured party on the all risk property and casualty
insurance policy to the extent of its interest in the Equipment arising under
this Agreement. The all risk property and casualty insurance policy maintained
by GKF shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by GKF to Hospital upon request following
the commencement of this Agreement and as of each annual renewal of such policy
during the Term.
          21.2 During the Term, Hospital shall, at its cost and expense,
purchase and maintain in effect general liability and professional liability
insurance policies covering the Site (together with all premises where the Site
is located) and the use or operation of the Equipment by Hospital or its
officers, directors, agents, employees, contractors or physicians. The general
liability and professional liability insurance policies shall provide coverage
in amounts not less than One Million Dollars ($1,000,000.00) per occurrence and
Three Million Dollars ($3,000,000.00) annual aggregate. GKF shall be named as
additional insured party on the general liability and professional liability
insurance policies to be maintained hereunder by Hospital. The policies to be
maintained by Hospital hereunder shall be evidenced by a certificate of
insurance or other reasonable documentation which shall be delivered by Hospital
to GKF no later than the First Procedure Date and as of each annual renewal of
such policies during the Term. Subject to compliance with the requirements set
forth in this section, the general liability and professional insurance may be
insured through Hospital’s self-insurance program.
          21.3 During the construction of the Site and prior to the First
Procedure Date, Hospital, at its cost and expense, shall purchase and maintain a
general liability insurance policy which conforms with the coverage amounts and
other requirements described in Section 21.2 above and which names GKF as an
additional insured party. The policy to be maintained by Hospital hereunder
shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by Hospital to GKF prior to the
commencement of any construction at the Site.
          21.4 During the Term, Hospital shall purchase and maintain all workers
compensation insurance to the maximum extent required by applicable law.
     22. Indemnification.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



          22.1 Hospital shall indemnify, defend, protect and hold GKF and its
members, managers, officers, employees, agents and contractors (collectively
“GKF”) harmless from and against all losses, claims, damages, liabilities,
assessments, deficiencies, actions, proceedings, orders, judgments, liens, costs
and other expenses (including reasonable attorney’s fees) of any nature or kind
whatsoever asserted against or incurred by GKF (collectively “Damages”) which in
any manner arise out of or relate to (a) the failure by Hospital to fully
perform, observe or satisfy its covenants, duties or obligations contained in
this Agreement or in the LGK Agreement; (b) the use and operation of the
Equipment during the Term; (c) the design, construction and preparation of the
Site by Hospital or the maintenance of the Site during the Term by Hospital;
(d) Damages to the Equipment from the defective, faulty or improper design,
construction or preparation of the Site or the installation and positioning of
the Equipment; (e) Damages to the Equipment (including any Damages arising out
of or related to violations by Hospital, its agents, officers, physicians,
employees or contractors of the Service Agreement) caused by the negligent or
wrongful acts or omissions of Hospital, its agents, officers, physicians,
employees or contractors (in the event the Equipment is destroyed or rendered
unusable, subject to Section 22.6 below, this indemnity shall extend up to (but
not exceed) the full replacement value of the Equipment at the time of its
destruction less salvage value, if any); and (f) the events or occurrences
described in Article 7.3 of the LGK Agreement to the same extent that Hospital
agrees to indemnify Elekta thereunder. The Hospital shall not indemnify GKF for
any costs, expenses, losses, etc. incurred by GKF arising out of the Hospital’s
compliance with the Site Planning Criteria provided by GKF, instructions from
GKF concerning the use of the Equipment or any instructions from GKF concerning
the repair and maintenance of the Equipment.
          22.2 Upon the occurrence of an event for which GKF is entitled to
indemnification under this Agreement, GKF shall give written notice thereof to
Hospital setting forth the type and amount of Damages. If the indemnity relates
to a Third Party Claim (as defined in Section 22.3 below), the matter shall be
subject to Section 22.3 below. If the indemnity relates to any Damages other
than a Third Party Claim, not more than thirty (30) days after GKF’s written
notice is given, Hospital either shall acknowledge in writing to GKF its
obligation to indemnify hereunder and pay the Damages in full to GKF or dispute
its obligation to indemnify in a written notice delivered to GKF. If Hospital
disputes the obligation to indemnify, the parties shall meet and negotiate in
good faith to mutually resolve the disagreement regarding indemnification.
          22.3 GKF shall give written notice to Hospital as soon as reasonably
possible after it has knowledge of any third party claim or legal proceedings
(“Third Party Claim”) for which GKF is entitled to indemnification under this
Section 22. Hospital shall (a) immediately assume, at its sole cost and expense,
the defense of the Third Party Claim with legal counsel approved by GKF (which
approval will not be unreasonably withheld, delayed or conditioned), and (b) as
soon as reasonably possible after GKF’s written notice is given to Hospital,
acknowledge in writing to GKF its obligation to indemnify GKF in accordance with
the terms of this Agreement. If Hospital fails to assume the defense of a Third
Party Claim or fails to timely
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



acknowledge in writing its obligation to indemnify GKF, GKF may assume the
defense of the Third Party Claim in the manner described in Section 22.4 below.
GKF shall cooperate with Hospital in the defense of any Third Party Claim. Any
settlement or compromise of a Third Party Claim to which GKF is a party shall be
subject to the express written approval of GKF, which approval shall not be
unreasonably withheld, delayed or conditioned as long as an unconditional term
of the settlement or compromise is the full and absolute release of GKF from all
Damages arising out of the Third Party Claim. GKF, at its own cost and expense,
may participate on its own behalf with legal counsel of its own selection in the
defense of any Third Party Claim which may have a material impact on GKF.
          22.4 If Hospital fails to promptly assume the defense of any Third
Party Claim, GKF may assume the defense of the Third Party Claim with legal
counsel selected by GKF, all at Hospital’s cost and expense. The defense of an
action by GKF under this Section 22.4 shall not impair, limit or otherwise
restrict Hospital’s indemnification obligations arising under this Section 22 or
GKF’s right to enforce such obligations.
          22.5 The indemnity obligations under this Section 22 shall survive the
termination of this Lease with respect to events occurring during or relating to
the Term.
          22.6 The indemnification obligations set forth in this Agreement are
intended to supplement, and not supersede, supplant or replace, any coverage for
Damages which may be available under any insurance policies that may be
maintained by GKF or Hospital. In the event any Damages may be covered by
insurance policies, the parties shall exercise good faith and use their best
efforts to obtain the benefits of and apply the available insurance coverage to
the Damages subject to indemnification under this Agreement. In the event that
an insurer provides coverage under an insurance policy on the basis of a
“reservation of rights”, the indemnification obligations under this Agreement
shall apply to all Damages which are finally determined as not being covered
under the insurance policy.
          22.7 Hospital and GKF each hereby covenants and agrees that it will
defend, indemnify and hold the other party and their respective officers,
directors, members, employees and agents at all times harmless from and against
any loss, damage and expense (including reasonable attorneys’ fees and other
costs of defense) caused by or arising out of: (i) any liability or obligation
related to the business of the indemnifying party prior to the date hereof and
the commencement of the Program; (ii) any obligation or liability arising from
services provided under this Agreement or in connection with the Program by the
indemnifying party to the extent any such liability or obligation directly
results from the negligence or intentional misconduct of the indemnifying party;
or (iii) any obligation or liability resulting from a breach of any provision of
this Agreement by the indemnifying party. The obligations of the parties under
this Section survive the expiration or earlier termination of this Agreement.
          22.8 Any party that intends to enforce an indemnity obligation under
this Agreement shall give the indemnifying party written notice of any claim
promptly after such claim is made, but the failure to give such notice shall not
constitute a waiver or release of the
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



indemnifying party and shall not affect the rights of the indemnified party to
recover under this indemnity, except to the extent the indemnified party is
materially prejudiced thereby. In connection with any claim giving rise to
indemnity under this Section 22 resulting from or arising out of any claim or
legal proceeding by a person who is not a party to this Agreement, the
indemnifying party, at its sole cost and expense, may, upon written notice to
the indemnified party, assume control of the defense of such claim or legal
proceeding, to the extent that the indemnifying party admits in writing its
indemnification liability to the indemnified party with respect to all material
elements thereof. If the indemnifying party assumes the defense of any such
claim or legal proceeding, the obligations of the indemnifying party hereunder
as to such claim or legal proceeding shall be to take all steps necessary in the
defense or settlement thereof and to hold the indemnified party harmless from
and against any losses, damages, expenses or liability caused by or arising out
of any settlement approved by the indemnifying party and the indemnified party
or any judgment in connection with such claim or legal proceeding. Each
indemnified party shall cooperate with the indemnifying party in the defense of
any such action, the defense of which is assumed by the indemnifying party.
Except with the consent of the indemnified party, which consent may be withheld
at the indemnified party’s sole discretion, the indemnifying party shall not
consent to any settlement or the entry of any judgment arising from any such
claim or legal proceeding which, in each case, does not include as an
unconditional term thereof the delivery by the claimant or the plaintiff to the
indemnified party of a release from all liability in respect thereof. If the
indemnifying party does not assume the defense of any claim or litigation, any
indemnified party may defend against such claim or litigation in such manner as
it may deem appropriate, including but not limited to settling such claim or
litigation, after giving notice of the same to the indemnifying party, on such
terms as the indemnified party may deem appropriate. The indemnifying party
will, promptly after any of the same is incurred, reimburse the indemnified
party in accordance with the provisions hereof for all damages, losses,
liabilities, costs and expenses incurred by the indemnified party.
     23. Miscellaneous.
          23.1 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Hospital shall not assign this Agreement or any of its rights hereunder or
sublease the Equipment without the prior written consent of GKF, which consent
shall not be unreasonably withheld. An assignment or sublease shall not relieve
Hospital of any liability for performance of this Agreement during the remainder
of the Term. Any purported assignment or sublease made without GKF’s prior
written consent shall be null, void and of no force or effect.
          23.2 Agreement to Perform Necessary Acts. Each party agrees to perform
any further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.
          23.3 Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.
          23.4 Attorney’s Fees and Costs. In the event of any action,
arbitration or other proceedings between or among the parties hereto with
respect to this Agreement, the non-prevailing party or parties to such action,
arbitration or proceedings shall pay to the prevailing party or parties all
costs and expenses, including reasonable attorneys’ fees, incurred in the
defense or prosecution thereof by the prevailing party or parties. The party
which is a “prevailing party” shall be determined by the arbitrator(s) or
judge(s) hearing the matter and shall be the party who is entitled to recover
his, her or its costs of suit, whether or not the matter proceeds to a final
judgment, decree or determination. A party not entitled to recover his, her or
its costs of suit shall not recover attorneys’ fees. If a prevailing party or
parties shall recover a decision, decree or judgment in any action, arbitration
or proceeding, the costs and expenses awarded to such party may be included in
and as part of such decision, decree or judgment.
          23.5 Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior written and oral agreements with regard to
such subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.
          23.6 Number and Gender. Words in the singular shall include the
plural, and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.
          23.7 Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.
          23.8 Counterparts. This Agreement may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement.
          23.9 Governing Law. This Agreement shall be interpreted and enforced
in accordance with the internal laws, and not the law of conflicts, of the State
of New York applicable to agreements made and to be performed in that State. The
venue shall be in New York Courts in Westchester County without regard to
conflict of law rules.
          23.10 Exhibits. All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



          23.11 Ambiguities. The general rule that ambiguities are to be
construed against the drafter shall not apply to this Agreement. In the event
that any provision of this Agreement is found to be ambiguous, each party shall
have an opportunity to present evidence as to the actual intent of the parties
with respect to such ambiguous provision.
          23.12 Representations. Each of the parties hereto represents (a) that
no representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation, expressed or
implied, other than such as are set forth expressly in this Agreement; (c) that
it has been represented by counsel of its own choice in this matter or has
affirmatively elected not to be represented by counsel; (d) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.
          23.13 Non-Waiver. No failure or delay by a party to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement, or to exercise any right, power or remedy hereunder or under law or
consequent upon a breach hereof or thereof shall constitute a waiver of any such
term, condition, covenant, agreement, right, power or remedy or of any such
breach or preclude such party from exercising any such right, power or remedy at
any later time or times.
          23.14 Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

         
 
  To GKF:   Craig K. Tagawa
 
      Chief Executive Officer
 
      GK Financing, LLC
 
      Two Embarcadero Hospital, Suite 2370
 
      San Francisco, CA 94111
 
       
 
  To Hospital:   Warren Geller
 
      Administration
 
      Northern Westchester Hospital Center
 
      400 East Main Street         Mt. Kisco, NY 10549

 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.
          23.15 Special Provisions Respecting Medicare and Medicaid Patients
               23.15.1 Hospital and GKF shall generate such records and make
such disclosures as may be required, from time to time, by the Medicare,
Medicaid and other third party payment programs with respect to this Agreement
in order to meet all requirements for participation and payment associated with
such programs, including but not limited to the matters covered by Section
1861(v)(1)(I) of the Social Security Act.
               23.15.2 For the purpose of compliance with Section 1861(v)(1)(I)
of the Social Security Act, as amended, and any regulations promulgated pursuant
thereto, both parties agree to comply with the following statutory requirements
(a) Until the expiration of four (4) years after the termination of this
Agreement, both parties shall make available, upon written request to the
Secretary of Health and Human Services or, upon request, to the Comptroller
General of the United States, or any of their duly authorized representatives,
the contract, and books, documents and records of such party that are necessary
to certify the nature and extent of such costs, and (b) if either party carries
out any of the duties of the contract through a subcontract with a value or cost
of $10,000 or more over a twelve month period, with a related organization, such
subcontract shall contain a clause to the effect that until the expiration of
four (4) years after the furnishing of such services pursuant to such
subcontract, the related organization shall make available, upon written request
to the Secretary, or upon request to the Comptroller General, or any of their
duly authorized representatives the subcontract, and books, documents and
records of such organization that are necessary to verify the nature and extent
of such costs.
          23.16 Force Majeure. Failure to perform by either party will be
excused in the event of any delay or inability to perform its duties under this
Agreement directly or indirectly caused by conditions beyond its reasonable
control, including, without limitation, fires, floods, earthquakes, snow, ice,
disasters, acts of God, accidents, riots, wars, operation of law, strikes,
governmental action or regulations, shortages of labor, fuel, power, materials,
manufacturer delays or transportation problems. Notwithstanding the foregoing,
all parties shall make good faith efforts to perform under this Agreement in the
event of any such circumstance. Further, once such an event is resolved, the
parties shall again perform their respective obligations under this Agreement.
 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first set forth above.

          “GKF”   GK Financing, LLC,     a California limited liability company
 
       
 
  By:   /s/ Craig K. Tagawa
 
       
 
      Craig K. Tagawa,
 
      Chief Executive Officer
 
        “Hospital”   Northern Westchester Hospital Center,
 
       
 
  By:   /s/ Joel Seligman
 
       
 
      Joel Seligman
 
      President & CEO

 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



Exhibit 8
As rent for the lease of the Equipment to Hospital pursuant to this Agreement,
Hospital shall pay to GKF the sum of * for each Gamma Knife Procedure * and *
for each Procedure * and * for each Procedure * preformed by Hospital or its
representatives or affiliates. The calculation for the number of Procedures will
run in twelve (12) month cycles starting with the First Procedure Date. Each
twelve-month period following the First Procedure Date will begin calculating
Procedures from zero (0).

          “GKF”   GK Financing, LLC,     a California limited liability company
 
       
 
  By:   /s/ Craig K. Tagawa
 
       
 
      Craig K. Tagawa,
 
      Chief Executive Officer
 
        “Hospital”   Northern Westchester Hospital Center,
 
       
 
  By:   /s/ Joel Seligman
 
       
 
      Joel Seligman
 
      President & CEO

 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



HIPAA BUSINESS ASSOCIATE ADDENDUM
     This Addendum, dated as of March 21, 2003 (“Addendum”), supplements and is
made a part of the Services Agreement (as defined below) by and between Northern
Westchester Hospital Center (“Covered Entity”) and GK Financing, LLC (“Business
Associate”).
     WHEREAS, Covered Entity and Business Associate are parties to the Service
Agreement pursuant to which Business Associate provides certain services to
Covered Entity. In connection with Business Associate’s services, Business
Associate creates or receives Protected Health Information from or on behalf of
Covered Entity, which information is subject to protection under the Federal
Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191
(“HIPAA”) and related regulations promulgated by the Secretary (“HIPAA
Regulations”).
     WHEREAS, in light of the foregoing and the requirements of the HIPAA
Regulations, Business Associate and Covered Entity agree to be bound by the
following terms and conditions:

1.   Definitions.

     1. General. Terms used, but not otherwise defined, in this Addendum shall
have the same meaning as those terms in the Privacy Rule.
     2. Specific.

  a.   Individual. “Individual” shall have the same meaning as the term
“individual” in 45 CFR 164.501 and shall include a person who qualifies as a
personal representative in accordance with 45 CFR 164.502(g).     b.   Privacy
Rule. “Privacy Rule” shall mean the Standards for Privacy of Individually
Identifiable Health Information at 45 CFR part 160 and part 164, subparts A and
E.     c.   Protected Health Information. “Protected Health Information” shall
have the same meaning as the term “protected health information” in 45 CFR
164.501, limited to the information created or received by Business Associate
from or on behalf of Covered Entity.     d.   Required By Law. “Required by
Law”shall have the same meaning as the term “required by law” in 45 CFR 164.501.
    e.   Secretary. “Secretary” shall mean the Secretary of the Department of
Health and Human Services or his designee.     f.   Services Agreement.
“Services Agreement” shall mean any present or future agreements, either written
or oral, between Covered Entity and Business Associate under which Business
Associate provides services to Covered Entity which involve the use or
disclosure of Protected Health Information.

2.   Obligations and Activities of Business Associate.

 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



  a.   Use and Disclosure. Business Associate agrees to not use or disclose
Protected Health Information other than as permitted or required by the Services
Agreement or as Required By Law.     b.   Appropriate Safeguards. Business
Associate agrees to use appropriate safeguards to prevent use or disclosure of
the Protected Health Information other than as provided for by the Services
Agreement. Without limiting the generality of the foregoing, Business Associate
agrees to protect the integrity and confidentiality of any Protected Health
Information it electronically exchanges with Covered Entity.     c.  
Mitigation. Business Associate agrees to mitigate, to the extent practicable,
any harmful effect that is known to Business Associate of a use or disclosure of
Protected Health Information by Business Associate in violation of the
requirements of this Addendum.     d.   Reporting. Business Associate agrees to
report to Covered Entity any use or disclosure of the Protected Health
Information not provided for by the Services Agreement of which it becomes
aware.     e.   Agents. Business Associate agrees to ensure that any agent,
including a subcontractor, to whom it provides Protected Health Information
received from, or created or received by Business Associate on behalf of Covered
Entity agrees to the same restrictions and conditions that apply through this
Addendum to Business Associate with respect to such information.     f.   Access
to Designated Record Sets. To the extent that Business Associate possesses or
maintains Protected Health Information in a Designated Record Set, Business
Associate agrees to provide access, at the request of Covered Entity, and in the
time and manner designated by the Covered Entity, to Protected Health
Information in a Designated Record Set, to Covered Entity or, as directed by
Covered Entity, to an Individual in order to meet the requirements under 45 CFR
164.524.     g.   Amendments to Designated Record Sets. To the extent that
Business Associate possesses or maintains Protected Health Information in a
Designated Record Set, Business Associate agrees to make any amendment(s) to
Protected Health Information in a Designated Record Set that the Covered Entity
directs or agrees to pursuant to 45 CFR 164.526 at the request of Covered Entity
or an Individual, and in the time and manner designated by the Covered Entity.  
  h.   Access to Books and Records. Business Associate agrees to make internal
practices, books, and records, including policies and procedures and Protected
Health Information, relating to the use and disclosure of Protected Health
Information received from, or created or received by Business Associate on
behalf of, Covered Entity available to the Covered Entity, or to the Secretary,
in a time and manner designated by the Covered Entity or designated by the
Secretary, for purposes of the Secretary determining Covered Entity’s compliance
with the Privacy Rule.     i.   Accountings. Business Associate agrees to
document such disclosures of Protected Health Information and information
related to such disclosures as would be required for Covered Entity to respond
to a request by an Individual for an accounting of disclosures of Protected
Health Information in accordance with 45 CFR 164.528.

 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



  j.   Requests for Accountings. Business Associate agrees to provide to Covered
Entity or an Individual, in the time and manner designated by the Covered
Entity, information collected in accordance with Section 2.i. of this Addendum,
to permit Covered Entity to respond to a request by an Individual for an
accounting of disclosures of Protected Health Information in accordance with 45
CFR 164.528.

3.   Permitted Uses and Disclosures by Business Associate.

  a.   Services Agreement. Except as otherwise limited in this Addendum,
Business Associate may use or disclose Protected Health Information to perform
functions, activities, or services for, or on behalf of, Covered Entity as
specified in the Services Agreement, provided that such use or disclosure would
not violate the Privacy Rule if done by Covered Entity or the minimum necessary
policies and procedures of the Covered Entity.     b.   Use for Administration
of Business Associate. Except as otherwise limited in this Addendum, Business
Associate may use Protected Health Information for the proper management and
administration of the Business Associate or to carry out the legal
responsibilities of the Business Associate.     c.   Disclosure for
Administration of Business Associate. Except as otherwise limited in this
Addendum, Business Associate may disclose Protected Health Information for the
proper management and administration of the Business Associate, provided that
disclosures are Required by Law, or Business Associate obtains reasonable
assurances from the person to whom the information is disclosed that it will
remain confidential and used or further disclosed only as Required by Law or for
the purpose for which it was disclosed to the person, and the person notifies
the Business Associate of any instances of which it is aware in which the
confidentiality of the information has been breached.

4.   Permissible Requests by Covered Entity. Except as set forth in Section 3 of
this Addendum, Covered Entity shall not request Business Associate to use or
disclose Protected Health Information in any manner that would not be
permissible under the Privacy Rule if done by Covered Entity.

5.   Miscellaneous.

  a.   Regulatory References. A reference in this Addendum to a section in the
Privacy Rule means the section as in effect or as amended.     b.   Amendment.
The Parties agree to take such action as is necessary to amend the Services
Agreement from time to time as is necessary for Covered Entity to comply with
the requirements of the Privacy Rule and HIPAA.     c.   Survival. The
respective rights and obligations of Business Associate under Section 5.c. of
this Addendum shall survive the termination of the Services Agreement.     d.  
Interpretation. Any ambiguity in this Addendum shall be resolved to permit
Covered Entity to comply with the Privacy Rule.

 

*   Confidential material has been omitted in accordance with rule 24b-2.

 



--------------------------------------------------------------------------------



 



  e.   Indemnity. Business Associate agrees to indemnify, defend and hold
harmless Covered Entity and its employees, directors/trustees, members,
representatives and agents (collectively, the “Indemnitees”) from and against
any and all claims (whether in law or in equity), obligations, actions, causes
of action, suits, debts, judgments, losses, fines, penalties, damages, expenses
(including attorney’s fees), liabilities, lawsuits or costs incurred by the
Indemnities which arise or result from a breach of the terms and conditions of
this Agreement by Business Associate or its employees or agents.     f.  
Miscellaneous. The terms of this Addendum are hereby incorporated into the
Services Agreement. Except as otherwise set forth in Section 6.d. of this
Addendum, in the event of a conflict between the terms of this Addendum and the
terms of the Services Agreement, the terms of this Addendum shall prevail. The
terms of the Agreement which are not modified by this Addendum shall remain in
full force and effect in accordance with the terms thereof. The Services
Agreement together with this Addendum constitutes the entire agreement between
the parties with respect to the subject matter contained herein.

     IN WITNESS WHEREOF, the parties have executed this Addendum as of the date
set forth above.

                  NORTHERN WESTCHESTER       GK FINANCING, LLC
          HOSPITAL CENTER            
 
               
By:
  /s/ Joel Seligman       By:   /s/ Craig K. Tagawa
 
               
Name:
  Joel Seligman       Name:   Craig K. Tagawa
Title:
  President & CEO       Title:   CEO

 

*   Confidential material has been omitted in accordance with rule 24b-2.

 